KAUFMAN, J., Concurring and Dissenting.
I concur in the court’s order, except the imposition of two years’ actual suspension as a condition of petitioner’s probation to which I dissent. In view of the overwhelming mitigating circumstances presented by petitioner, and found true by both the hearing panel and the review department, no more than one year’s actual suspension ought to be imposed.
*1313Petitioner does not dispute that misappropriation of funds is a serious matter warranting substantial discipline. Nevertheless, where “clearly extenuating circumstances” exist, discipline less than disbarment is appropriate. (See Waysman v. State Bar (1986) 41 Cal.3d 452, 457 [224 Cal.Rptr. 101, 714 P.2d 1239].) I agree with the court that petitioner’s misconduct does not warrant disbarment.
Under the advisory guidelines of the Standards for Attorney Sanctions for Professional Misconduct (Rules Proc. of State Bar, div. V), standard 2.2, where “the most compelling mitigating circumstances clearly predominate,” a period of one year’s actual suspension, though not less than one year, may be appropriate. The numerous and compelling mitigating circumstances presented by petitioner clearly predominated here.
Petitioner’s wife deserted him in 1981 or 1982, leaving him to care for their minor daughter. The breakup of the marriage was particularly difficult because the wife would come back for brief periods and then leave again without warning. Petitioner was in distressed financial circumstances. Foreclosure proceedings were instituted on the family home. Petitioner underwent bankruptcy. He suffered a prolonged emotional breakdown, recognized his problem and voluntarily ceased practicing law from 1984 to 1987, with the sole exception of acting for Allen Silverstein, a close personal friend. Petitioner regarded most of his actions on Silverstein’s behalf to have been undertaken on the basis of their friendship, and mistakenly did not view the relationship as an attorney-client relationship.
The misconduct at issue arose out of the only case he undertook on behalf of his friend Silverstein. Both the hearing panel and the review department found this was an isolated instance of misconduct. The unusual and personal character of a number of the disbursements, as shown by the record, support petitioner’s assertion that he mistakenly believed he was acting primarily as a friend and not as an attorney. The isolated misconduct took place in circumstances beset with difficulties not usually (and no longer) present in petitioner’s life, and it was uncharacteristic of his normal conduct as an attorney.
Though petitioner had not been in practice for a great many years at the time the misconduct occurred, he had no prior record of discipline and “[t]he absence of a prior disciplinary record is in itself an important mitigating circumstance.” (Chefsky v. State Bar (1984) 36 Cal.3d 116, 132, fn. 10 [202 Cal.Rptr. 349, 680 P.2d 82].) In addition, petitioner sought and has voluntarily continued with psychological therapy to overcome his emotional breakdown. Petitioner made full restitution and has learned from his mistakes. He now uses a computer to maintain proper accounting records.
*1314All tiñese factors, found by the hearing panel and adopted by the review department, are overwhelmingly mitigating and demonstrate that a one-year actual suspension would be fully adequate to protect the public and maintaih public confidence in the disciplinary system. Accordingly, in my view petitioner has met his burden of demonstrating that the recommended discipline is excessive. I would impose actual suspension of no more than one year.
Brous'sard, J., concurred.